Appeal from a final order and judgment in certiorari proceedings reducing the assessments of relators’ properties in the city of Binghamton for the taxable year *11171934. The properties involved are the Moon Block, so called, situated at Nos. 127, 129, 131, 133-139 Chenango street, and the Councilman Property at No. 34 Lewis street. We can find no valid reason for disturbing the judgment. The issues were tried at great length and there is abundant evidence to overcome the presumption of correctness attached to the assessments in the first instance, and to sustain the findings of overvaluation. It does not appear that any improper theories of valuation were considered, and the record indicates that all the usual elements of this issue were duly considered. The referee did not commit error in rejecting proof of land values in the immediate neighborhood. The statute (Tax Law, § 293) provides a method for comparisons, which was not followed in this case. Hence the ruling was proper. Lastly, overvaluation being shown, inequality is presumed. (People ex rel. Amalgamated Properties, Inc., v. Sutton, 274 N. Y. 309.) Order and judgment appealed from unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, HefEeman and Poster, JJ.